Citation Nr: 9930713	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-45 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted residuals of a left knee injury, 
to include consideration of a separate evaluation for left 
knee arthritis, from August 24, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from July 1979 to November 1985.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The BVA, in January 1999, remanded this case to the RO for 
further development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.


FINDING OF FACT

From August 24, 1995, left knee injury residuals have been 
manifested by pain and mild degenerative changes, but not by 
instability or subluxation.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left knee injury from August 24, 
1995, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5257, 5260, 
5261 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was granted service connection for a left knee 
disorder in March 1996. He was assigned a 10 percent 
evaluation, effective August 24, 1995, and that rating has 
remained in effect since.

The veteran was seen for a VA compensation examination in 
October 1995.  He reported complaints of pain in the left 
tibial tubercle.  Physical examination revealed that the 
veteran squatted well to chair level, and that he could flex 
the knee to 125 degrees.  There was no lateral instability, 
hyperextensibility, forward slopping, abnormal motion, or 
crepitus.  X-ray revealed small hypertrophic spurs at the 
inferior and superior poles of the patella.  A pertinent 
diagnosis was not entered.

Between 1995 and 1997, the veteran received periodic 
outpatient VA treatment.  He reported complaints of pain, and 
physical examination in July 1995 revealed pain on active and 
passive ranges of motion.  The veteran was diagnosed with 
patellar tendonitis, and chondromalacia of the patella in May 
1997.  Physical therapy was recommended. 

The appellant was seen for a VA examination in February 1999.  
At that time the left knee demonstrated a swollen patellar 
tendon, and crepitus in the tendon on motion.  There was, 
however, no effusion, synovial thickening, lack of endurance, 
or increased fatigue on motion.  There was no crepitus with 
the knee extended at rest or on palpation and movement of the 
patella.  Ligaments were intact, collateral ligaments were 
firm, and there was no evidence of any cartilage tear.  There 
was a full range of motion from 0 to 150 degrees without pain 
or weakness to varying degrees of resistance.  Although there 
was left thigh atrophy all muscles were functioning and in 
good shape with no evidence of any lack of endurance or lack 
of coordination to involved left knee motion.  The veteran 
was noted to walk with a limp, however, he was observed 
standing easily on one leg when removing or putting on his 
trousers without pain.  There was no objective evidence for 
his limp.  There were no flare-ups of pain reported, and the 
current symptoms were judged to be partially related to a 
recent fall onto the ice.  There was no evidence of any 
specific flare-up that would cause a limitation of motion.  
X-ray study revealed mild degenerative changes.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the left knee warrants 
a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003 arthritis established by x-ray 
findings, is rated on the basis of limitation of motion of 
the joint affected.  The pertinent diagnostic codes are: 5260 
and 5261 which refer to limitation of range of motion of the 
knee and leg.  Under Diagnostic Code 5260, a 10 percent 
evaluation is assigned for limitation of flexion of the leg 
to 45 degrees, and under Diagnostic Code 5261, a 10 percent 
evaluation is assigned for limitation of extension of the leg 
to 10 degrees.  38 C.F.R. § 4.71a.

Upon consideration of all the evidence of record, the Board 
finds that the present condition of the veteran's left knee 
does not warrant an increase in the disability rating 
currently assigned.  In this regard, the Board initially 
notes that the assignment of a rating under Diagnostic Code 
5257 is inappropriate.  Under that code a compensable 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  Notably, however, neither the 1995 VA 
examination, the 1999 VA examination, nor the outpatient 
records show objective evidence of subluxation or 
instability.  Indeed, in 1995 no lateral instability or 
hyperextensibility was shown, and in 1999 the ligaments were 
intact and firm.  Hence, the RO's assignment of a compensable 
rating under Diagnostic Code 5257 was inappropriate.

Rather, the most appropriate codes to rate the left knee 
disorder are Diagnostic Codes 5003, 5260, and 5261.  In this 
regard, however, while a range of left knee motion from 0 to 
150 degrees is not evidence of a compensable disability under 
5260 or 5261, that does not end the inquiry.  Instead, the 
inquiry turns to the Court's decision in Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), which provides for a 
compensable rating for each joint affected by pain plus 
demonstrable arthritis.  Here, the outpatient records, the 
evidence of atrophy, and the veteran's own complaints verify 
the fact that the left knee joint is painful.  Likewise, 
radiographic evidence of degenerative changes show that the 
joint is impaired by arthritis.  As such, while a rating is 
not warranted for limitation of motion per se, and while a 
rating in excess of 10 percent is not in order in the absence 
of a compensable limitation of motion, the Board finds a 
rational basis to affirm the assignment of a 10 percent 
rating, albeit under Diagnostic Code 5003, from August 24, 
1995.  To the extent that a higher rating is claimed, the 
benefit sought on appeal is denied for the aforementioned 
reasons.

In reaching the foregoing decision the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, however, the 
assignment of a 10 percent evaluation under Lichtenfels 
acknowledges the fact that the joint is actually painful with 
some evidence of atrophy.  

The Board also considered whether the decision in Fenderson 
would justify the application of a staged rating, however, 
the Board concludes that there has been no increase in the 
degree of disability since August 24, 1995, to justify the 
application of a staged rating.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent from August 24, 1995, 
for residuals of a left knee injury is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

